        Case 5:18-cv-05814-BLF Document 57 Filed 04/16/19 Page 1 of 2



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   JACOB M. HEATH (SBN 238959)
 3   jheath@orrick.com
     WILL MELEHANI (SBN 285916)
 4   wmelehani@orrick.com
     JOHANNA L. JACOB (SBN 286796)
 5   jjacob@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 6   405 Howard Street
 7   San Francisco, CA 94105
     Telephone:    +1-415-773-5700
 8   Facsimile:    +1-415-773-5759

 9   Attorneys for Plaintiff Poynt Corporation
10   Neel Chatterjee (SBN 173985)
11   nchatterjee@goodwinlaw.com
     Luc Dahlin (SBN 305732)
12   ldahlin@goodwinlaw.com
     GOODWIN PROCTER LLP
13   601 Marshall Street
     Redwood City, CA 94063
14
     Tel.: +1 650 752 3100
15   Fax.: +1 650 853 1038

16   Attorneys for Defendant Innowi, Inc.

17

18                           IN THE UNITED STATES DISTRICT COURT

19                             NORTHERN DISTRICT OF CALIFORNIA,
20                                          SAN JOSE DIVISION

21   POYNT CORPORATION,                               Case No. 5:18-cv-05814 BLF
22                     Plaintiff,                     STIPULATION TO MODIFY
                                                      BRIEFING SCHEDULE REGARDING
23           v.                                       DEFENDANT’S MOTION TO
                                                      DISMISS AND MOTION TO STRIKE
24   INNOWI, INC.,                                    (D.I. NO. 54)
25                     Defendant.                     Hearing Date: Sept. 5, 2019
26                                                    Judge: Beth L. Freeman
27                                                    Date Action Filed: Sept. 21, 2018
28

                                                                  STIP TO MODIFY BRIEFING SCHEDULE RE
                                                            DEFENDANT’S MOTIONS TO DISMISS AND STRIKE
                                                                                       5:18-CV-05814 BLF
        Case 5:18-cv-05814-BLF Document 57 Filed 04/16/19 Page 2 of 2



 1          Plaintiff Poynt Corporation (“Poynt”) and Defendant Innowi, Inc. (“Innowi”) hereby

 2   submit this stipulation seeking to modify the briefing schedule on Innowi’s Motion to Dismiss

 3   Pursuant to F.R.C.P. 12(b)(6) and Motion to Strike Pursuant to F.R.C.P. 12(f) (“Motions”) (D.I.

 4   No. 54). The Parties have agreed to extend the date for Poynt to file its response to the Motions

 5   from April 22, 2019, to May 6, 2019, and to extend the time for Innowi to file a reply to any

 6   opposition from April 29, 2019, to May 28, 2019. The hearing on these Motions, currently set for

 7   September 5, 2019, at 9:00 a.m. (D.I. No. 55), shall remain the same.

 8          Good cause exists to grant these extensions because the parties have a mediation in this

 9   matter on April 23, 2019 in front of the Honorable Jamie Jacobs-May (Ret.). This will allow the
10   parties to put all of its efforts and resources into preparing for the mediation and potentially

11   preserve judicial resources should the parties resolve the matter.

12          Accordingly, both Poynt and Innowi stipulate, should the Court permit, that Poynt’s

13   response to the Motions is due on May 6, 2019, and Innowi’s reply to the Motions is due on May

14   28, 2019.

15          A proposed order is submitted separately.

16   Dated: April 16, 2019                         ORRICK, HERRINGTON & SUTCLIFFE LLP
17
                                                   By: /s/ Jacob M. Heath
18                                                             CLEMENT SETH ROBERTS
                                                                   JACOB M. HEATH
19                                                                  WILL MELEHANI
                                                                  JOHANNA L. JACOB
20                                                       Attorneys For Plaintiff Poynt Corporation

21   Dated: April 16, 2019                         GOODWIN PROCTER LLP

22
                                                   By: /s/ Neel Chatterjee (with permission)
23                                                                NEEL CHATTERJEE
                                                                      LUC DAHLIN
24                                                         Attorneys For Defendant Innowi, Inc.

25                              Filers Attestation Pursuant to L.R. 5-1(i)(3)

26          I hereby attest that all signatories for parties on this document concurred in the filing of

27   this document.
     Dated: April 16, 2019                          By: /s/ Jacob M. Heath
28
                                                           Jacob M. Heath
                                                                         STIP TO MODIFY BRIEFING SCHEDULE RE
                                                       -1-         DEFENDANT’S MOTIONS TO DISMISS AND STRIKE
                                                                                              5:18-CV-05814 BLF
